Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: Form S-8 No. 333-136132 pertaining to the National Technical Systems, Inc. 2006 Equity Incentive Plan, Form S-8 No. 333-106426 pertaining to the National Technical Systems, Inc. 2002 Stock Option Plan, Form S-8 No. 333-106425 pertaining to the National Technical Systems, Inc. 1994 Stock Option Plan, Form S-8 No. 333-04905 pertaining to the National Technical Systems, Inc. 1994 Stock Option Plan, and Form S-3 No. 333-175418 pertaining to shares acquired by Mill Road Capital; of our report dated April 30, 2012, with respect to the consolidated financial statements and scheduleof National Technical Systems, Inc. included in this Annual Report (Form 10-K) of National Technical Systems, Inc. for the year ended January 31, 2012. /s/ Ernst & Young LLP Los Angeles, California April 30, 2012
